Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18   PageID.11686   Page 1 of
                                      6




        EXHIBIT 1-27
               Redactions Made by Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18 PageID.11687                      Page 2 of
              HIGHLY CONFIDENTIAL - 6ATTORNEYS' EYES ONLY

   From:            King, Matthew
   To:              Dougherty, Michael; Petyo, Briana; Holt, Kenneth
   Cc:              Simmons, Timothy
   Subject:         RE: Update
   Date:            Friday, June 30, 2017 9:27:51 AM


   Plus Ken.




   From: Dougherty, Michael
   Sent: Thursday, June 29, 2017 1:34:00 PM
   To: King, Matthew; Petyo, Briana
   Cc: Simmons, Timothy
   Subject: FW: Update

   Hi guys, should have looped you in earlier, can we discuss?
    
   Michael T. Dougherty
   A/S for Border, Immigration and Trade Policy
   Office of Policy
   Department of Homeland Security
   202.447.3492
    
   From: Pineiro, Marlen
   Sent: Wednesday, June 28, 2017 6:33 PM
   To: Dougherty, Michael <michael.dougherty@hq.dhs.gov>
   Cc: Hamilton, Gene <gene.hamilton@hq.dhs.gov>
   Subject: RE: Update
    
   Hi and thank you. We have exhausted all our efforts at our level. We haven't even been able to
   get a new tentative date for the flight.




    
   Thanks
   MP


   Sent with BlackBerry Work
   (www.blackberry.com)

                                                                                  DHSHAMAMA000116
Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18 PageID.11688                              Page 3 of
              HIGHLY CONFIDENTIAL - 6ATTORNEYS' EYES ONLY

   From: Dougherty, Michael <Michael.Dougherty@hq.dhs.gov>
   Date: Wednesday, Jun 28, 2017, 2:37 PM
   To: Pineiro, Marlen <Marlen.Pineiro@ice.dhs.gov>
   Cc: Hamilton, Gene <Gene.Hamilton@hq.dhs.gov>
   Subject: FW: Update
    
   Marlen, please advise if PLCY can render any assistance.
    
   Regards,
    
   Michael T. Dougherty
   A/S for Border, Immigration and Trade Policy
   Office of Policy
   Department of Homeland Security
   202.447.3492
    
   From: Riedmann, Scott R (Baghdad) [mailto:RiedmannSR@state.gov]
   Sent: Wednesday, June 28, 2017 3:47 PM
   To: Dougherty, Michael <michael.dougherty@hq.dhs.gov>; Pineiro, Marlen
   <Marlen.Pineiro@ice.dhs.gov>; Schultz, John A <John.A.Schultz@ice.dhs.gov>; Fenzel, Andrew D
   <FenzelAD@state.gov>; Lewis, Poonam <LewisP@state.gov>; McEvoy, Meredith C
   <McEvoyMC@state.gov>; Koontz, Bryan K <KoontzBK@state.gov>
   Cc: Pennington, Joseph S <PenningtonJS@state.gov>; Farmer, Floyd S
   <Floyd.S.Farmer@ice.dhs.gov>; Weiller, Brigid R (Baghdad) <WeillerBR@state.gov>; Hankinson,
   Simon R <HankinsonSR@state.gov>; King, Karin M <KingKM@state.gov>; King, Matthew
   <matthew.king@hq.dhs.gov>
   Subject: RE: Update
    
   Hi John,
    
                                                                                                  As you
   point out, the GOI definitely knew of the date and never objected to it.  We have an email from
   them about this.
    



                                                            the GOI basically told us they would not
   accept the flight until the PM signed off on it.  We never promised to delay the flight; we merely
   acknowledged their decision and said we would relay it.  The only concerns they raised at that time
   were the numbers and the timing of this particular flight.  They also told us they wanted to establish
   a procedure for handling the rest of the deportees, and that they had already sent a memo for
   approval to the PMs office with a proposal for handling future flights. They actually suggested 60 per
   month as a durable solution. 
    
   The Amb met with the PM yesterday and this was the first issue the Amb raised.  The PM said he

                                                                                         DHSHAMAMA000117
Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18 PageID.11689                              Page 4 of
              HIGHLY CONFIDENTIAL - 6ATTORNEYS' EYES ONLY

   wasn’t sure why he even had to decide this issue again.  To him, the issue had already been decided
   and the relevant ministries should work out.  He also said he had not received a memo about this,
                                                                                                       




    
   Best,
    
   Scott 
    
    
   Official - SBU
   UNCLASSIFIED
    
   From: Dougherty, Michael [mailto:michael.dougherty@hq.dhs.gov]
   Sent: Wednesday, June 28, 2017 7:43 PM
   To: Pineiro, Marlen; Schultz, John A; Fenzel, Andrew D; Lewis, Poonam; McEvoy, Meredith C; Riedmann,
   Scott R (Baghdad); Koontz, Bryan K
   Cc: Pennington, Joseph S; Farmer, Floyd S; Weiller, Brigid R (Baghdad); Hankinson, Simon R; King, Karin
   M; King, Matthew
   Subject: RE: Update
    
   Thanks for the SA

   Michael T. Dougherty
   Assistant Secretary
   Border, Immigration and Trade Policy
   Department of Homeland Security
   202.447.3492
    

   From: Pineiro, Marlen
   Sent: Wednesday, June 28, 2017 5:35:48 PM
   To: Schultz, John A; Fenzel, Andrew D (FenzelAD@state.gov); Lewis, Poonam (LewisP@state.gov);
   McEvoyMC@state.gov; Riedmann, Scott R (Baghdad) (RiedmannSR@state.gov); Koontz, Bryan K
   (KoontzBK@state.gov)
   Cc: Pennington, Joseph S (PenningtonJS@state.gov); Farmer, Floyd S; WeillerBR@state.gov; 'Hankinson,
   Simon R'; 'King, Karin M'; Dougherty, Michael; King, Matthew
   Subject: RE: Update


                                                                                         DHSHAMAMA000118
Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18 PageID.11690                                   Page 5 of
              HIGHLY CONFIDENTIAL - 6ATTORNEYS' EYES ONLY

   +Karen/Mike/Matt/Simon
    

   Sent with BlackBerry Work
   (www.blackberry.com)

   From: Schultz, John A <John.A.Schultz@ice.dhs.gov>
   Date: Wednesday, Jun 28, 2017, 9:32 AM
   To: Fenzel, Andrew D (FenzelAD@state.gov) <FenzelAD@state.gov>, Lewis, Poonam
   (LewisP@state.gov) <LewisP@state.gov>, McEvoyMC@state.gov <McEvoyMC@state.gov>, Riedmann,
   Scott R (Baghdad) (RiedmannSR@state.gov) <RiedmannSR@state.gov>, Koontz, Bryan K
   (KoontzBK@state.gov) <KoontzBK@state.gov>
   Cc: Pennington, Joseph S (PenningtonJS@state.gov) <PenningtonJS@state.gov>, Pineiro, Marlen
   <Marlen.Pineiro@ice.dhs.gov>, Farmer, Floyd S <Floyd.S.Farmer@ice.dhs.gov>, WeillerBR@state.gov
   <WeillerBR@state.gov>
   Subject: FW: Update
    
   Scott/Andrew/Bryan-
    
   I wanted to share with you an email that Ambassador Yasseen sent to the Acting ICE Director on
   Monday.  There are a number of items within this email which we find to be concerning:
    
       ·         That the Embassy says that we had not consulted with the GoI regarding the date of flight. 
                When provided with the presentation packages on May 25 the GoI had been informed of the
                scheduled date and didn’t indicate that there would be an issue.
       ·         That the removal is court ordered- a removal order could be rendered by an Immigration
                Judge, the Board of Immigration Appeals, an Immigration Officer, or other judicial authority
                authorized under the Immigration and Nationality Act
       ·         Limits removal cases to only criminals- we expect all countries to accept their nationals, who
                have been ordered removed, regardless of criminality
    
    
   Our Acting Director did point out these concerns to the Ambassador who in turn said he would
   communicate them to Baghdad.
    
    
   John A Schultz Jr.
   Deputy Assistant Director
   Removal Management Division- East
   Enforcement and Removal Operations
   Immigration and Customs Enforcement
   500 12th Street SW
   Washington, DC 20536
   (202) 732-5893 (office)
                   (mobile)
   John.a.schultz@ice.dhs.gov
    
   From: Fareed Yasseen [mailto:fy@iraqiembassy.us]


                                                                                             DHSHAMAMA000119
Case 2:17-cv-11910-MAG-DRG ECF No. 457-29 filed 10/23/18 PageID.11691                          Page 6 of
              HIGHLY CONFIDENTIAL - 6ATTORNEYS' EYES ONLY

   Sent: Monday, June 26, 2017 12:10 PM
   To: Homan, Thomas; King, Matthew; Schultz, John A
   Cc: Ahmed Utaifa; Chalkley, Marie; Mohamad Jawad; Pineiro, Marlen
   Subject: Update
    
   Dear friends,
   I forwarded the information to Baghdad and I heard from them this morning. I think that the
   fact that the deputy foreign minister would respond on this issue in spite of the holiday
   underlines the importance we attach to this issue.
   The lists and documentation that you provided is being circulated among related Iraqi
   agencies, in particular the Justice Ministry. Because of the large number of returnees and the
   logistics required, the Deputy FM requested clearance from the PM's office, and we are
   awaiting the response. The US embassy had inormed the Forign Ministry that the batch of
   returnees would arrive on June 29. That date was determined by the US embassy and other US
   agencies without consultation with the Iraqi agencies involved. As things stand, we will not be
   able to receive the returnees on the date mentioned (time too short to guarantee receipt of PM's
   clearance  or to arrange for the logistics required for such a large number of returnees). On this
   issue, our working group met in Baghdad with the US Consul and his deputy or assistant and
   explained these issues, the Consul in turn promised to delay the trip until after receipt of the
   PM's clearances on a later date to be agreed to by both sides. 
   With regard to the names on the list, Iraq can only admit:
   1. Those whose Iraqi citizenship is confirmed through the agreed to procedures for this issuse
   utilized previously by both Iraqi and US sides;
   2. That they have completed their sentences;
   3. That the removal procedure is court-ordered;
   4. That their crime be different from illegal entry into the USA as these fall into the category
   of asylum seekers and their removal could be considered an enforced repatriation.
   As you can see, the response of the ministry is quite consistant with what I anticipated during
   our phone conversation. In all cases, I will keep you apprised of all/any developments.
   With best regards,
   Fareed Yasseen
    




                                                                                     DHSHAMAMA000120
